Citation Nr: 1424424	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis, right hip, as secondary to service-connected traumatic arthritis, right knee with synovitis and chondromalacia, or lateral meniscus cyst, left knee.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, right knee, with synovitis and chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for lateral meniscus cyst, left knee.

4.  Entitlement to an evaluation in excess of 10 percent for metatarsalgia, both feet.

5.  Entitlement to a compensable evaluation for dislocation, left third proximal interphalangeal (PIP) joint.

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to a compensable evaluation for PIP joint, right little finger, status post fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1983 and from December 1985 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and July 2011 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims on appeal are more accurately stated as listed on the title page of this decision.
 
The Veteran testified at a videoconference before the undersigned in March 2014.  The hearing transcript is associated with the Veteran's electronic (Virtual VA) file.  The Veteran's physical claims files and Virtual VA file were reviewed by the Board.

A claim of entitlement to service connection for residuals of an injury of the right middle finger has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeals for service connection for arthritis, right hip, and for increased ratings for right and left knee disabilities, metatarsalgia of the feet, hemorrhoids, and residuals of a fusion, PIP joint, right little finger, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

At a March 2014 videoconference hearing before the Board, prior to the promulgation of a Board decision, the Veteran requested withdrawal of the claim for an increased (compensable) evaluation for residuals of dislocation, left third PIP joint.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal for an increased (compensable) evaluation for residuals of dislocation, left third PIP joint, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).

At a March 2014 videoconference hearing before the undersigned Veterans Law Judge, the Veteran withdrew from consideration the claim for an increased (compensable) evaluation for residuals of dislocation, left third PIP joint.  See Transcript, March 2014 videoconference hearing, p. 27.  As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of errors of fact or law for consideration (the Board has nothing to address).  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal for an increased (compensable) evaluation for residuals of dislocation, left third PIP joint is dismissed.


REMAND

In December 2010, the Veteran submitted claims for increased ratings for several service-connected disabilities.  In April 2011, the Veteran submitted a claim for service connection for a right hip disability.  

At his March 2014 videoconference hearing, the Veteran contended that each of the service-connected disabilities addressed in this appeal had increased in severity since his last VA examination in March 2011.  As the Veteran has testified that his disabilities have increased in severity, he is entitled to a contemporaneous evaluation of each disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify non-VA providers who have treated him for arthritis of the right hip or a service-connected disability, to include treatment related to medical leave from employment.  After obtaining any necessary authorization, the AOJ should attempt to obtain the identified records.

2.  Obtain the Veteran's VA treatment records since March 2011 from each treating VA facility, to include Nashville, Tennessee, and Columbia, Tennessee.

The Veteran himself is asked to obtain these records (private and VA, if any) in order to expedite his case, or to indicate (in writing) that no additional pertinent records exist.

3.  Afford the Veteran a VA examination to determine the nature and etiology of a (a) a right hip disorder and to determine the severity of impairments due to (b) right and left knee disabilities, (c) metatarsalgia of the feet, (d) right ring finger disability, and (e) the severity of hemorrhoids (if any at this time).  

All appropriate testing should be conducted, and all clinical findings should be reported in detail.  The Veteran's physical and electronic VA clinical records should be made available to each examiner, and each examiner should provide a summary of the relevant reviewed records.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran has a current right hip disability which results from his service or is secondary to or aggravated by a service-connected disability or combination of service-connected disabilities.  The basis (rationale) for each opinion should be set forth.  If any question for the examiner(s) cannot be answered without report to speculation, the examiner(s) should state why speculation would be required.

All clinical findings relevant to rating criteria or any impairment of functioning should be discussed, as to the claims for increased evaluations for right and left knee disability, metatarsalgia, right ring finger, and hemorrhoids.

4.  Re-adjudicate each claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


